Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00444-CR

                                   IN RE Robert Anthony WARDEN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On September 10, 2020, relator filed a pro se petition for writ of mandamus complaining

of the trial court’s refusal to rule on his post-conviction motion for DNA/Scientific testing. On

October 2, 2020, the trial court provided this court with a copy of its October 2, 2020, order

denying relator’s “Motion for Post-Conviction DNA Scientific Testing.” Because relator has

received the requested relief, we dismiss the petition for writ of mandamus as moot. See TEX. R.

APP. P. 52.8(a). All other requested relief is denied.

                                                        PER CURIAM

Do not publish




1
  This proceeding arises out of Cause No. 14-022-CR-C, styled State of Texas v. Robert Anthony Warden, pending in
the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old, III presiding.